EXHIBIT 99.1 CONTACT: Jeff Macdonald Acorda Therapeutics (914) 347-4300 ext. 4232 jmacdonald@acorda.com FOR IMMEDIATE RELEASE Acorda Therapeutics Announces Data on AMPYRA® Presented at 5th Joint Triennial Congress of ECTRIMS and ACTRIMS HAWTHORNE, NY, October 21, 2011 – Acorda Therapeutics, Inc. (Nasdaq: ACOR) today announced data from two new analyses of AMPYRA® (dalfampridine) Extended Release Tablets, 10 mg, presented at the 5th Joint Triennial Congress of the European and Americas Committees for Treatment and Research in Multiple Sclerosis (ECTRIMS and ACTRIMS), being held in Amsterdam, the Netherlands. One poster presented an analysis of safety and efficacy data from open-label extension trials that included patients taking AMPYRA for up to five years; a second poster analyzed one year of post-market safety data from AMPYRA in the United States. AMPYRA is known as prolonged-, modified, or sustained-release fampridine (FAMPYRA®) in some countries outside the United States. “Several hundred people with MS participated in AMPYRA clinical trial extension studies, and more than 50,000 people living with MS in the United States have tried AMPYRA since launch in March 2010. We are closely following patients’ experience to learn more about the long-term efficacy and safety of this medication to improve walking,” said Ron Cohen, M.D., Acorda’s president and CEO. “Analysis of walking speed data from the extension studies showed that people who responded to AMPYRA had sustained improvement compared to non-responders for up to five years on treatment.
